     8:20-cv-00324-RFR-MDN Doc # 49 Filed: 11/13/20 Page 1 of 7 - Page ID # 54




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

 CECIL MARK CARTER,

                      Plaintiff,                                8:20CV324

            v.
                                                            MEMORANDUM
 KASEY C. WESSELS, MARY STOLLE,                              AND ORDER
 and CHIEF CARRIERS,

                      Defendants.


        This matter is before the Court on Motions to Dismiss filed by defendant Chief
Carriers (“Chief”) (Filing No. 20) and defendants Kasey C. Wessels (“Wessels”) and Mary
Stolle (“Stolle”) (Filing No. 21) for failure to state a claim under Federal Rule of Civil
Procedure 12(b)(6). Also before the Court is pro se plaintiff Cecil Mark Carter’s Motion
for Summary Judgment pursuant to Federal Rule of Civil Procedure 56 (Filing No. 47).
For the reasons stated below, Wessels and Stolle’s motion to dismiss the complaint is
granted, and Chief’s motion to dismiss is granted in part and denied in part. 1 Carter’s
motion for summary judgment is denied.

I.      BACKGROUND
        Carter, an African American man, worked for Chief as an over-the-road truck driver
from August 7, 2017, until Chief terminated his employment on September 18, 2019.
Wessels, Carter’s supervisor, and Stolle were also Chief employees and Carter’s coworkers
during that period. Carter alleges from August 17, 2019, until his termination, Wessels
and Stolle separately subjected him to racially motivated discrimination and harassment,




        Chief seeks dismissal of Carter’s “complaint” but does not address Carter’s claims
        1

of discriminatory harassment and termination of employment. Those claims survive the
motion.
   8:20-cv-00324-RFR-MDN Doc # 49 Filed: 11/13/20 Page 2 of 7 - Page ID # 55




that Chief was aware of the discrimination but did nothing to stop it, and that Chief
terminated his employment because of his race.

       Carter filed a charge of discrimination based on race against Chief with the Equal
Employment Opportunity Commission (“EEOC”) on January 8, 2020. On his EEOC
charge form, Carter checked the form’s pre-printed box to indicate he was filing a charge
of discrimination based on race. Under “particulars,” Carter stated he had been terminated,
described harassment by Wessels, and repeated his belief that Chief discriminated against
him because of his race. The EEOC issued a right-to-sue notice on January 13, 2020.

       Carter timely filed a pro se complaint against Chief, Wessels, and Stolle on March
10, 2020, alleging violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42
U.S.C. § 2000e et seq. Using a court-approved pro se complaint form, which provides pre-
printed checklists of potential claims under Title VII, Carter alleged by checkmark only
that he worked under terms and conditions that differed from similarly situated employees.
Carter provided at least some allegations beyond checking a box with respect to being
harassed as an employee, and with respect to his allegedly race-based termination from
Chief. Chief retaliated against him because he engaged in activity protected by Title VII
(only by checkmark).

       On June 8, 2020, Wessels and Stolle jointly moved to dismiss for failure to state a
claim, arguing that Title VII does not provide for claims against fellow employees in their
individual capacities.

       On the same date, Chief moved to dismiss Carter’s unequal terms and retaliation
claims, pursuant to Rule 12(b)(6). 2      Chief argues that Carter has not exhausted



       2
         Chief’s motion to dismiss was filed after its Answer (Filing No. 19). A motion
asserting any Rule 12(b) defense must be made before pleading, though a motion for failure
to state a claim may be brought in a Rule 12(c) motion for judgment on the pleadings. Fed.
R. Civ. P. 12(h)(2)(B). Here, Chief’s motion to dismiss was filed the same day and just
                                            2
      8:20-cv-00324-RFR-MDN Doc # 49 Filed: 11/13/20 Page 3 of 7 - Page ID # 56




administrative remedies for his claims of retaliation and unequal terms. Alternatively,
Chief asserts Carter fails to state a claim upon which relief may be granted.

         Carter filed his motion for summary judgment on October 8, 2020.

II.      DISCUSSION
         A.    Standards of Review
               1.     Dismissal
         To survive a Rule 12(b)(6) motion to dismiss, a complaint must include “sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007)). A facially plausible claim must include facts that reasonably allow the
Court to infer “the defendant is liable for the misconduct alleged.” Blomker v. Jewell, 831
F.3d 1051, 1055 (8th Cir. 2016) (quoting Iqbal, 556 U.S. at 678).

         The Court must liberally construe pro se pleadings, see Jackson v. Nixon, 747 F.3d
537, 544 (8th Cir. 2014), and “if the essence of an allegation is discernible . . . the district
court should construe the complaint in a way that permits the layperson’s claim to be
considered within the proper legal framework,” Solomon v. Petray, 795 F.3d 777, 787 (8th
Cir. 2015) (quoting Stone v. Harry, 364 F. 3d 912, 915 (8th Cir. 2004)).

         2.    Summary Judgment
         Summary judgment is required “if the movant shows that there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(a). The moving party has the initial burden of showing “an absence of evidence
to support the nonmoving party’s case,” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986),
demonstrating that the other party cannot “carry its ultimate burden of persuasion at trial,”
Bedford v. Doe, 880 F.3d 993, 996 (8th Cir. 2018). The moving party must point to



minutes after its answer. The Court will treat them as simultaneous filings and will address
the motion under Rule 12(b), notwithstanding an answer being filed.
                                               3
   8:20-cv-00324-RFR-MDN Doc # 49 Filed: 11/13/20 Page 4 of 7 - Page ID # 57




portions of the record that “demonstrate the absence of a genuine issue of material fact.’”
Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (per curiam) (quoting
Celotex, 477 U.S. at 323).

       B.       Defendants Wessels and Stolle
       Defendants Wessels and Stolle move to dismiss all claims against them because
liability under Title VII is borne by an employer, and Carter’s complaint does not contain
sufficient facts to plausibly allege either individual was Carter’s employer. Title VII
defines an employer as a person, or any agent of such person, “engaged in an industry
affecting commerce” with a minimum of fifteen employees. 42 U.S.C. § 2000e(b). In
addition to the plain textual meaning of the statute, it is well established that “Title VII
addresses the conduct of employers only and does not impose liability on co-workers,”
Powell v. Yellow Book USA, Inc., 445 F.3d 1074, 1079 (8th Cir. 2006), and “does not
provide for an action against an individual supervisor,” Van Horn v. Best Buy Stores, L.P.,
526 F.3d 1144, 1147 (8th Cir. 2008). Neither Wessels nor Stolle are employers under
Title VII and will be dismissed.

       C.       Defendant Chief Carriers
       Chief asserts Carter failed to exhaust administrative remedies before filing suit.
Before a plaintiff may bring a Title VII claim, he must first exhaust his administrative
remedies with respect to that claim. See, e.g., Brooks v. Midwest Heart Grp., 655 F. 3d
796 (8th Cir. 2011). The scope of a Title VII suit “is limited to the claims properly brought
before the appropriate administrative body.” Paskert v. Kemna-ASA Auto Plaza, Inc., 950
F.3d 535, 539 (8th Cir. 2020). In other words, the Court may only consider claims
distinctly alleged before the EEOC. Chief argues that Carter’s claims of retaliation and
unequal terms and conditions of employment were not specifically alleged to the EEOC;
thus, Carter did not exhaust his administrative remedies with respect to those claims. The
Court agrees.




                                             4
   8:20-cv-00324-RFR-MDN Doc # 49 Filed: 11/13/20 Page 5 of 7 - Page ID # 58




       The purpose of Title VII’s requirement that parties pursue administrative remedies
before filing suit is “to provide the EEOC with an initial opportunity to investigate
allegations of employment discrimination and to work with the parties toward voluntary
compliance and conciliation.” Parisi v. Boeing Co., 400 F.3d 583, 585 (8th Cir. 2005).
Each discrete EEOC charge “‘constitutes a separate actionable unlawful employment
practice’ that must be individually addressed before the EEOC,” Sellers v. Deere & Co.,
791 F.3d 938, 943 (8th Cir. 2015) (quoting Richter v. Advance Auto Parts, Inc., 686 F.3d
847, 851 (8th Cir. 2012)), as part of the countervailing policy interest in the “conciliation
process, which we have called ‘central to Title VII’s statutory scheme,’” Richter, 686 F.3d
at 853 (quoting Williams v. Little Rock Mun. Water Works, 21 F.3d 218, 222 (8th Cir.
1994)).

       When determining whether a plaintiff has exhausted administrative remedies, the
Eighth Circuit will liberally construe administrative charges, and if allegations in a
complaint are “like or reasonably related to the substance of charges timely brought before
the EEOC,” the claimant has sufficiently exhausted his administrative remedies. Lindeman
v. Saint Luke’s Hosp. of Kan. City, 899 F.3d 603, 608 (8th Cir. 2018) (quoting Williams,
21 F.3d at 222). However, each specific claim of employment discrimination must be one
that “reasonably could be expected to result from the administrative charge.” Parisi, 400
F.3d at 585. In Richter v. Advance Auto Parts, Inc., the plaintiff checked the boxes on the
EEOC form for “race” and “sex,” but did not check the box for “retaliation.” The Eighth
Circuit rejected the plaintiff’s contention that her retaliation claim was exhausted, as “[t]he
EEOC evidently never considered whether Richter has a meritorious claim of unlawful
retaliation, and never initiated any conciliation process on that matter with the employer.”
Richter, 686 F.3d at 853.

       Carter alleged retaliation in his complaint by noting on his pro se employment
discrimination form: “I believe that I was discriminated against because of my opposition
to a practice of my employer that I believe violated the federal anti-discrimination laws or


                                              5
   8:20-cv-00324-RFR-MDN Doc # 49 Filed: 11/13/20 Page 6 of 7 - Page ID # 59




my participation in an EEOC investigation.” Carter also made a check by a pre-printed
box to allege he worked “under terms and conditions of employment that differed from
similarly situated employees” as a result of Chief’s racial discrimination. As in Richter,
each claim Carter alleges in his complaint is a discrete act that “constitutes its own
‘unlawful employment practice’ for which administrative remedies must be exhausted.”
Richter, 686 F.3d at 851 (quoting Martinez v. Potter, 347 F.3d 1208, 1210 (10th Cir.
2003)).

       However, Carter did not distinctly and separately present these two claims in the
EEOC charge, and they are not “like or reasonably related” to any claims asserted there.
See Parisi, 400 F.3d at 584-86. In his EEOC charge, Carter did not check any box to
indicate, and did not make any statement or claim of retaliation. The additional narrative
information Carter provided in the charge does not suggest a claim for either retaliation or
unequal terms and conditions of employment. Even a liberal reading cannot help make
them a reasonably foreseeable result of Carter’s administrative filing, and the Court will
not “invent[], ex nihilo, a claim which simply was not made.” Parisi, 400 F.3d at 585
(quoting Shannon v. Ford Motor Co., 72 F.3d 678, 685 (8th Cir. 1996)). In short, Carter
failed to raise retaliation or unequal-terms-and-conditions-of-employment claims in his
EEOC charge. He failed to exhaust administrative remedies with respect to those claims,
and they must be dismissed.

       D.     Summary Judgment
       Carter has filed a Motion for Summary Judgment (Filing No. 47). The motion
provides no basis for Rule 56 relief and provides no facts to support the motion. It also
completely ignores the local rules. The rules specify that a movant must identify each
claim on which summary judgment is sought and include citations to the record. Failure
to do so is in itself grounds to deny a motion for summary judgment. See Fed. R. Civ. P.
56(c); NECivR 56.1(a)(1)-(2). Moreover, Carter’s motion does not argue the merits but
only seems to argue that this matter has not proceeded in the manner and at the speed at
which he would like.
                                             6
8:20-cv-00324-RFR-MDN Doc # 49 Filed: 11/13/20 Page 7 of 7 - Page ID # 60




   Based on the foregoing,

   IT IS ORDERED:
   1.    Defendants Kasey C. Wessels and Mary Stolle’s Motion to Dismiss (Filing
         No. 21) is granted. Plaintiff Cecil Mark Carter’s claims against them are
         dismissed.
   2.    Defendant Chief Carriers’ Motion to Dismiss (Filing No. 20) is granted in
         part and denied in part.
         a.     The motion is granted as to Carter’s claims of retaliation and unequal
                employment terms and conditions based on the failure to exhaust
                administrative remedies.
         b.     The motion is denied in all other respects.

   3.    Carter’s Motion for Summary Judgment (Filing No. 47) is denied.

   Dated this 13th day of November 2020.

                                            BY THE COURT:



                                            Robert F. Rossiter, Jr.
                                            United States District Judge




                                        7
